                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )      Case No. 2:19-CR-065
                                                    )               2:20-CR-057
                                                    )
 LANCE HOWARD HUGLEY                                )


                                          ORDER

        On August 31, 2020, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charge

 in Count One of the information in Case No. 2:20-CR-057 be accepted; (3) that the

 defendant be found guilty of that charge; (4) that a decision on whether to accept the plea

 agreement be deferred until sentencing; and (5) that the defendant remain in custody until

 his sentencing hearing. [Case No. 2:20-CR-065, doc. 35; Case No. 2:20-CR-057, doc. 8].

 No objections have been filed to the R&R, and the time for doing so has now passed. See

 Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Case No. 2:20-CR-065, doc. 35; Case No. 2:20-CR-057, doc. 8] is

 ACCEPTED and ADOPTED in full.




Case 2:19-cr-00065-RLJ-CRW Document 36 Filed 09/17/20 Page 1 of 2 PageID #: 64
      Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

      1. The plea hearing conducted in this case on August 31, 2020, could not
      have been further delayed without serious harm to the interests of justice;

      2. The defendant’s plea of guilty to the charge in Count One of the
      information in Case No. 2:20-CR-057, that is, of possessing a firearm while
      an unlawful user or addict of a controlled substance, in violation of 18 U.S.C.
      § 922(g)(3) is ACCEPTED;

      3. The defendant is ADJUDGED guilty of Count One of the Information in
      Case No. 2:20-CR-057;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain in custody until sentencing, which is
      scheduled to take place on Tuesday, January 5, 2021, at 10:30 a.m. in
      Knoxville.

             IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            2

Case 2:19-cr-00065-RLJ-CRW Document 36 Filed 09/17/20 Page 2 of 2 PageID #: 65
